MATHEWS, Circuit Judge.
The question presented in this case is identical with that presented in Kishan Singh v. District Director of Immigration, 83 F.(2d) 95, decided by this court on April 20, 1936. Appellant’s counsel has attempted to distinguish the two cases by showing that appellant in this case entered the United States lawfully prior to July 1, 1924. That, if true, is unimportant. The immigration authorities -found, on evidence which warranted such finding, that appellant was in Mexico from 1926 to 1931 and thereafter entered, or re-entered, the United States in violation of section 14 of the Immigration Act of May 26, 1924 (effective July 1, 1924), c. 190, 43 Stat. *680162, 8 U.S.C.A. § 214. That -being so, it is immaterial whether his former entry was lawful or unlawful. Our decision in the Kishan Singh Case is controlling here.
Order affirmed.